Fourth Court of Appeals
                               San Antonio, Texas
                                     January 6, 2021

                                  No. 04-20-00409-CV

                                  CITY OF DEL RIO,
                                      Appellant

                                            v.

                                 Henry ARREDONDO,
                                       Appellee

              From the 83rd Judicial District Court, Val Verde County, Texas
                             Trial Court No. 2020-0073-CIV
                       Honorable Robert Cadena, Judge Presiding


                                     ORDER

       Appellant’s motion for an extension of time to file its reply brief is GRANTED.
Appellant’s reply brief is due on or before January 19, 2021.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court